In a medical malpractice action, defendant appeals from so much of an order of the Supreme Court, Kings County (Douglass, J.), dated March 10, 1983, as denied its motion for summary judgment. 11 Order affirmed insofar as appealed from, with costs. U We reject defendant’s contention that the continuous treatment doctrine may not toll the Statute of Limitations after service of a notice of claim, when the treatments continue past the time of the service. The patient must serve a notice of claim to preserve a potential lawsuit since said notice is a condition precedent to suit (Giblin v Nassau County Med. Center, 61 NY2d 67, 74) and the short time requirements of section 50-e of the General Municipal Law may result in the service of a notice of claim when no further treatments were contemplated. It would be unwise to deem the service of the notice of claim as a termination of the hospital-patient relationship when, in actuality, the patient may, as here, seek a further opportunity for corrective treatment after service of a notice of claim and the physician or hospital will have a chance to identify and correct errors made at an earlier time (see Barrella v Richmond Mem. Hasp., 88 AD2d 379, 383). While the patient is certainly not compelled to serve a notice of claim during a course of treatment (Borgia v City of New York, 12 NY2d 151), if the patient does so, its service should not prejudice the patient should treatments later continue. Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.